MEMORANDUM **
Joel Solis appeals from the 70-month sentence imposed following his guilty-plea conviction for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Solis contends that the district court failed to adequately explain its sentence and erred by using a prior sentence as an arbitrary limit on the extent of a variance instead of considering all the factors set forth in 18 U.S.C. § 3553(a). We conclude that the district court properly considered the § 3553(a) factors, provided an adequate explanation of the reasons for the sentence, and imposed a sentence that was not substantively unreasonable. See Gall v. United States, 552 U.S. 38, 128 S.Ct. 586, 596, 169 L.Ed.2d 445 (2007); United States v. Carty, 520 F.3d 984, 992-93 (9th Cir.2008) (en banc).
AFFIRMED.

 The panel unanimously finds this case suitable for decision without oral argument. See Fed. R.App. P. 34(a)(2).